Order filed, October 01, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00714-CV
                                 ____________

   NATIONAL SECURITY FIRE & CASUALTY COMPANY, Appellant

                                         V.

                            OZIER HURST, Appellee


                    On Appeal from the 56th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 10-CV-2657


                                     ORDER

      The reporter’s record in this case was due September 23, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Dale Lee, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM